NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                    DAVID DEAN,
                      Petitioner

                           v.

       DEPARTMENT OF THE AIR FORCE,
                  Respondent
            ______________________

                      2015-3151
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-3330-14-0020-I-1.
                ______________________

               Decided: October 9, 2015
               ______________________

   DAVID DEAN, Lugoff, SC, pro se.

    DAVID D’ALESSANDRIS, Commercial Litigation Branch,
Civil Division, Washington, DC, for respondent. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., DOUGLAS K. MICKLE.
                ______________________

Before PROST, Chief Judge, MOORE and WALLACH, Circuit
                       Judges.
2                                         DEAN   v. AIR FORCE



PER CURIAM.
    Mr. David Dean appeals from a decision of the Merit
Systems Protection Board (“MSPB”) denying his request
for corrective action pursuant to the Veterans Employ-
ment Opportunities Act of 1998 (“VEOA”). Mr. Dean
asserts that the Air Force failed to allow him to compete
for employment in 2013 as a criminal investigator for the
Air Force Office of Special Investigations. We disagree,
and affirm the MSPB’s holding.
     Civil service positions in the executive branch may be
classified as one of several types including: “competitive
service,” “specifically excepted from the competitive
service,” filled through an appointment requiring Senate
confirmation, and senior executive service. 5 U.S.C.
§ 2102(a)(1). By default jobs are classified as “competitive
service.” All Air Force criminal investigator positions are
listed within Schedule A of the excepted service and thus
exempt from competitive service job posting and category
ranking requirements. Resp’t App. 48-49 (67 Fed. Reg. at
60, 799-800); 44 (78 Fed. Reg. at 4,885).
    Through the Air Force’s Schedule A authority, it re-
cruits a small number of candidates through a college
campus recruitment program called PALACE Acquire
(“PAQ”). Interviews through PAQ are open to the public
and applicants are selected based upon a weighted score
that includes veteran’s status. See Resp’t App. 40 (“To
calculate the weighted score, we applied the following
formula to the different factors of the score: CIRB (35%) +
Objective Criteria (15%) + Interview Questions (35%) +
Observation Criteria (15%) = Weighted Score (100%). To
determine the final score, we added the Veteran’s prefer-
ence points to the weighted score.”). In 2013 there were
three PAQ recruitment events.
   Here, Mr. Dean did not attend any of the three 2013
PAQ events and asserts it was impossible for him to
DEAN   v. AIR FORCE                                        3



apply. He also argues that he is entitled to a ten point
veteran’s preference.
    This is not the first case Mr. Dean has had before us.
In 2012, Mr. Dean filed essentially the same appeal to the
MSPB. See Dean v. Dep’t of the Air Force, 592 Fed. App’x
923 (2014). In a non-precedential opinion we affirmed the
MSPB’s decision, opining that Office of Personnel Man-
agement (“OPM”) had properly classified the criminal
investigator position, including those filled through PAQ,
as being excepted from competitive service. Id. at 925.
We further concluded that the Air Force did not need to
widely announce the PAQ positions to the general public
as they were excepted from the competitive service. We
also opined that because the PAQ program took into
account veteran’s preference, Mr. Dean had not demon-
strated a violation of veteran preference laws or rules. Id.
at 924, 926.
     We may set aside the Board’s decision only if it was
“(1) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c). The burden of establishing
reversible error in a MSPB decision rests upon the peti-
tioner. Harris v. Dep’t of Veterans Affairs, 142 F.3d 1463,
1467 (Fed. Cir. 1998).
    Here there is only one legally relevant fact: criminal
investigators were approved as an excepted service posi-
tion by OPM in 2002, and have been renewed each subse-
quent year.     Mr. Dean does not dispute this fact.
Furthermore, Mr. Dean does not contest the administra-
tive judge’s conclusion that “OPM is authorized and
directed to determine finally whether a position is in the
competitive service.” Resp’t App. 15. The numerous
statutes and cases that Mr. Dean lists are not relevant
and do not apply to the issue before us.
4                                       DEAN   v. AIR FORCE



   Therefore, as Mr. Dean has failed to carry his burden,
we affirm the decision of the MSPB.
                      AFFIRMED